1
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
2                                                                      EASTERN DISTRICT OF WASHINGTON




3
                                                                        Dec 11, 2019
                                                                            SEAN F. MCAVOY, CLERK

4                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                     No.    4:15-cr-6021-EFS

7                                 Plaintiff,       ORDER GRANTING
                                                   DEFENDANT’S MOTION TO
8                   v.                             MODIFY CONDITIONS OF
                                                   RELEASE
9    JOEL PEREZ-RODRIGUEZ,

10                                Defendant.

11

12            Before the Court, without oral argument, is Defendant Joel Perez-Rodriguez’s

13   Motion to Modify Conditions of Release. ECF No. 108. Pursuant to 18 U.S.C. §

14   3142(c)(3), Defendant asks the Court to modify his “curfew” condition of release

15   (Special Condition of Release No. 18)1 to permit him to attend a family gathering on

16   Christmas Eve and Christmas Day, December 24-25, and on New Year’s Eve and

17   Day, December 31, 2019, and January 1, 2020, at his brother’s residence in Pasco,

18

19

20   1   Special Condition of Release No. 18 states, in regard to curfew, “Defendant shall be
21
     restricted to his/her residence every day from 10:00 p.m. to 4:00 a.m., or as otherwise
22
     directed by the Pretrial Services Office. ECF No. 22.




                                                                        Order— Page 1 of 2
1    Washington. The United States has no objection to Defendant’s request, so long as

2    Defendant abides by all other conditions of release. ECF No. 108.

3          Because Defendant has complied with his conditions of release and there is no

4    objection to this request, IT IS HEREBY ORDERED:

5          1.     Defendant's Motion to Modify Conditions of Release, ECF No. 107, is

6                 GRANTED.

7          2.     So long as there is a responsible adult present who is aware of the

8                 charges against Defendant and who will chaperone Defendant if there

9                 are minors present, Defendant is permitted to attend a family

10                gathering at his brother’s residence in Pasco, Washington on Christmas

11                Eve and Christmas Day, December 24-25, and on New Year’s Eve and

12                Day, December 31, 2019, and January 1, 2020.

13         3.     Upon returning home from both family gatherings, Defendant is to

14                contact his supervising probation officer.

15         4.     All other conditions of release remain in full effect.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   to provide copies to counsel and the U.S. Probation Office.

18         DATED this      11th   day of December 2019.

19
                                    s/Edward F. Shea
20                                   EDWARD F. SHEA
                             Senior United States District Judge
21

22




                                                                           Order— Page 2 of 2
